Citation Nr: 1112986	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-39 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low back disability.  

2.  Entitlement to a rating in excess of 10 percent for hypertension.  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from January 1972 to October 1978 and June 1979 to May 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of increased ratings for a low back disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep apnea did not onset in service and was not caused or aggravated by service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in September 2007.  The Board acknowledges that the letter did not provide notice as to how to establish secondary service connection.  However, the Board finds that the purpose of the notice was not frustrated.  The September 2009 statement of the case provided the appellant with the relevant regulations for the claim as well as an explanation of the reason for the denial of the claim.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate the service connection claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that it appears that there are outstanding VA treatment records; however, it does not appear that these treatment records are relevant to the matter at hand.  The Veteran has not contended that they are relevant or that there are is outstanding evidence linking his sleep apnea to service or a service-connected disability(which would suggest a possible relevancy of the outstanding records), and although the treatment records possibly show treatment for sleep apnea, the evidence of record already establishes the existence of sleep apnea; thus, the Board finds that the records would not provide any new information and their absence is not prejudicial.   

The Board further acknowledges that the Veteran was not afforded an examination.  However, none is required in this case.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met with respect to the service connection issue decided herein, as will be discussed below, a VA examination with nexus opinion is not necessary.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidence well documents that the Veteran been diagnosed with sleep apnea.  Therefore, the remaining question is whether there is a relationship between the Veteran's sleep apnea and service or his service-connected disabilities, specifically the service-connected sinusitis or hypertension.  

After review of the evidence, the Board finds that service connection is not warranted on a direct basis.  The service medical evidence is negative for diagnosis or treatment of sleep apnea or associated symptoms, such as day-time fatigue or snoring, and the earliest diagnosis of record dates in 2004, approximately 12 years after separation from service.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim.).  The Board acknowledges that May 1991 and March 1992 service medical records reflect the Veteran's history of trouble sleeping.  The associated records suggest that the Veteran was reporting difficulty falling asleep rather than interrupted sleep, however, as shown by his histories that the sleep trouble was due to stress and medications and that the problem was improved by exercise.  Thus, the Board finds these in-service histories are not suggestive of sleep apnea.  Furthermore, the evidence does not include any histories from the Veteran alleging the existence of symptoms suggestive of sleep apnea (i.e. snoring) during or since service or any medical findings (or history of medical findings) suggesting that sleep apnea onset during service or that there is a causal relationship between service and sleep apnea.  In sum, the medical evidence does not indicate that sleep apnea onset during service or that it is causally related to service; thus, service connection on a direct basis is not warranted.  

Regarding the issue of secondary service connection, which is the Veteran's main contention (i.e. that sleep apnea is related to his service-connected sinusitis or hypertension), the evidence does not include any medical evidence, such as opinions or studies, linking sleep apnea to a service-connected disability such as the service-connected sinusitis or hypertension.  The Board acknowledges that the Veteran contends that such a link exists.  The Veteran has not provided any evidence in support of this contention, however, and as a layperson, he is not competent to make such a determination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the competent evidence does not suggest that a service-connected disability caused or aggravated the Veteran's sleep apnea; thus, service connection for sleep apnea on a secondary basis must be denied.

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  The evidence of record does not indicate such a disability had its onset during active service or is in any way related to service, or that it is due to or the result of a service-connected disability.  

ORDER

Service connection for sleep apnea is denied.  


REMAND

Further development is needed on the claim of increased rating for the low back disability.  Review of the file indicates that a claim for increased rating was received in May 2003 and that this claim remained pending until the September 2008 rating decision.  The rating criteria for evaluating general diseases and injuries of the spine were amended effective September 26, 2003.  Because this claim was filed prior to the amendment, VA is required to consider the claim in light of both the former and revised schedular rating criteria to determine whether an increased evaluation is warranted.  In this case, the RO did not consider the rating criteria for "old" regulations when rating the low back disability or provide notice of the "old" criteria.  The Board finds that there is potential prejudice to the Veteran if he does not receive notice of these regulations and if the RO does not consider the rating criteria in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Thus, the matter must be remanded.  Additionally, since the matter is being remanded, a contemporaneous VA examination should be provided to determine the current nature and severity of the Veteran's low back disability.  

Further development is also needed on the claim of increased rating for hypertension.  Review of the evidence indicates that there are outstanding, relevant VA treatment records.  See May 2009 Notice of Disagreement (referencing VA treatment for blood pressure).  These records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  Specifically, notify the Veteran of the pre-amendment rating criteria for the spine.  

2.  Obtain all outstanding VA treatment records, specifically those dating from September 1, 2007, forward.  Ask the Veteran about the existence of any non-VA treatment records, and request all reported treatment records.  

3.  Schedule the Veteran for an examination to determine the current nature and severity of the low back disability.  Any functional impairment, to include due to limitation of motion, flare-ups, weakness, fatigability, incoordination, and pain, should be reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination(s) and this fact should be acknowledged in the report.  A complete rationale for all opinions expressed must be provided.

4.  Thereafter, readjudicate the claims for increased ratings for a low back disability, to include with consideration of the "old" and "new" spine regulations, and hypertension.  If the benefits sought on appeal remain denied, provide the appellant a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


